UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6920


JOSEPH LEE MCFADDEN,

                Plaintiff - Appellant,

          v.

JOHN C. JEPERTINGER,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:13-cv-00622-MGL)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Lee McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Lee McFadden appeals the district court’s order

accepting     the   recommendation   of    the   magistrate   judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       McFadden v. Jepertinger, No. 4:13-cv-

00622-MGL (D.S.C. May 28, 2013).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                     2